DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 14, 2021 is being considered by the examiner.

Response to Amendment
Applicant’s amendment filed July 12, 2021 has been entered in response to a Request for Continued Examination. Claims 1-19 remain pending in the application, and claim 20 is newly added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, at pp. 11-12 of the July 12, 2021 response that claim 13 would allegedly be allowable, have been fully considered. Examiner respectfully disagrees.
	The limitations directed to “as if” language denoting association with local processing are recited in claim 13 with such breadth that the explicit teachings at ¶0133 of Micucci cited below to “…allow servers located in the pod 244 to access information to access files over a network in a manner similar to how local storage is accessed.” [Emphasis added. Micucci, ¶0133] would counter applicant’s position regarding the alleged allowability of claim 13, as it is now.
	For the same reasons, as well as in view of past and present grounds of rejection, arguments and responses, applicant’s arguments at pp. 11-12 of the July 12, 2021 response that claim 13 would allegedly be allowable, have been fully considered but are not found to be persuasive.
Applicant’s arguments, at p. 12 of the July 12, 2021 response that claims 14-19 would allegedly be allowable, have been fully considered. The arguments are premised upon applicant’s arguments directed to claim 13. Accordingly, applicant’s arguments directed to claims 14-19 are not found to be persuasive for similar reasons as have been set forth above with regard to independent claim 13.
Claim Objections
	-Claim 1 recites the limitation “traincluded therein” at line 17 of the claim, while the term “traincluded” would appear to be a typographical error intended to read, “included”. The objection may be overcome by replacing “traincluded” with “included”.
	-Claim 20 recites the limitation “asset manger manager” at line 8 of the claim, while “manger” appears to have been intended to be removed. The objection may be overcome by removing “manger”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Publication 2002/0023101 to Kurihara in view of US Pre-Grant Publication 2013/0282859 to McDonald.


	Kurihara teaches a system, comprising: 
	a content management system configured to create web content that includes at least one remote asset that resides on an external content repository that is remote to the system, the web content comprising a reference to at least one asset (Kurihara: Fig. 1 – content providing company 4, i.e. “content management system”, is external to content managing company 1, i.e. “dynamic experience delivery system”. See description of content library functionality at ¶¶0014-0017. See also ¶0070 – reference number for displayed content, and ¶0035 – content providing company 4 creates content.);
 	an external content library connector system exposing connectors that are accessible to both the content management system and a dynamic experience delivery system (Kurihara: ¶0103 – network 3 or dedicated line between content providing company 4 and content managing company 1. Examiner notes that either the network 3 or dedicated line would perform the communicative functionality claimed between the “dynamic experience delivery system” and “content management system” ascribed to the “external content library connector system”. See ¶0035 – content discussed throughout detailed description originates from content providing company 4. See also above citations directed to content access.); and 
	the dynamic experience delivery system configured to: invoke the external content library connector system to obtain the at least one remote asset based on the reference using one or more of the connectors (Kurihara: Fig. 1 – content providing company 4, i.e. “content management system”, is external to content ; and 
	publish the web content with the at least one remote asset included therein. (Kurihara: Fig. 1 – content providing company 4, i.e. “content management system”, is external to content managing company 1, i.e. “dynamic experience delivery system”. See description of content library functionality at ¶¶0014-0017. See also ¶0070 – reference number for displayed content is itself displayed along with associated content, i.e. “based on”, ¶0035 – content providing company 4 creates content, as well as above citations directed to remote asset.)
	Kurihara does not fully and explicitly teach at least one local asset that resides on a local content repository that is local to the content management system;
	and mapped for providing access to the remote asset on the external content repository as if the remote asset were stored locally on the local content repository, the web content comprising a reference to the at least one local asset.
	McDonald teaches a system comprising at least one local asset that resides on a local content repository that is local to a content management system (McDonald: abstract reads in relevant part, “…The remote host may accept parameters from the local host that allow for customization of the remote content that is returned. The customization may include attributes, a render type, and a style….” Examiner notes ;
	and mapped for providing access to a remote asset on an external content repository as if the remote asset were stored locally on the local content repository, web content comprising a reference to the at least one local asset. (McDonald: ¶0023, reads in relevant part, “…To display this content, the local host 120 requests the content from the remote host 110 by calling a remote content method implemented by the remote host. In some embodiments, the local host 120 would like the content returned by the remote host 110 to be custom tailored, such as by containing custom text or titles. The local host 120 may pass attributes to the remote host 110 to receive remote content customized by the attributes.” See ¶0027 discussion of attributes’ role in display customized to a local host, i.e. “as if…stored locally”. See also above citations directed to remote access.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated locally defined mapping and access of McDonald into the content delivery system of Kurihara by programming the library managing server of Kurihara (Kurihara: ¶0036) to provide a user access to remote content based upon locally stored data, as taught by McDonald. Both systems are directed to providing content library access (Kurihara: ¶¶0014-0017; McDonald: ¶0026) to a user through a network (Kurihara: abstract; McDonald: ¶0014). An advantage obtained through providing a user access to remote content based upon locally stored data would have been desirable to implement in the content delivery 

With regard to dependent claim 7, which depends upon independent claim 1,
	Kurihara and McDonald teach the system according to claim 1, wherein the external content library connector system is further configured to: 
	register the external content repository (Kurihara: ¶¶0040-0043 – register files in content. See fig. 1 content provider 4, as well as description of content library functionality at ¶¶0014-0017. See also ¶0035 – content providing company 4 creates content, as well as above citations.); 
	create the connector for the external content repository (Kurihara: Fig. 1 – content providing company 4, i.e. “content management system”, is external to content managing company 1, i.e. “dynamic experience delivery system”. See description of content library functionality at ¶¶0014-0017. See also ¶0070 – reference number for displayed content is itself displayed along with associated content, i.e. “based on”, ¶0035 – content providing company 4 creates content, as well as above citations, particularly regarding of communicative “invocation” between content providing company 4 and content managing company 1.); and  
	-35 -map assets of the external content repository as if the assets were local to the content management system or the dynamic experience delivery system (McDonald: ¶0023, reads in relevant part, “…To display this content, the local host 120 requests the content from the remote host 110 by calling a remote content method implemented by the remote host. In some embodiments, the local host 120 would like the content returned by the remote host 110 to be custom tailored, such as by containing custom text or titles. The local host 120 may pass attributes to the remote host 110 to receive remote content customized by the attributes.” See ¶0027 discussion of attributes’ role in display customized to a local host, i.e. “as if…stored locally”. See also above citations directed to remote access.), wherein the assets comprise the at least one remote asset. (Kurihara: Fig. 1 – content providing company 4, i.e. “content management system”, is external to content managing company 1, i.e. “dynamic experience delivery system”. See description of content library functionality at ¶¶0014-0017. See also ¶0070 – reference number for displayed content is itself displayed along with associated content, i.e. “based on”, ¶0035 – content providing company 4 creates content, as well as above citations.).  

With regard to independent claim 11,
	Kurihara teaches a system, comprising: 
	a first computer comprising at least one processor coupled to at least one memory, the first computer configured to generate web content that comprises at least one reference that is indicative of at least one remote asset stored on an external content repository that is remote to the first computer (Kurihara: Fig. 1 – content providing company 4, i.e. “first computer”, is external to content managing company 1, i.e. “third computer”. See description of content library functionality at ;  
	- 36 -a second computer comprising at least one processor coupled to at least one memory, the second computer configured to publish the web content when requested by an end user (Kurihara: Fig. 1 user terminal 2, i.e. “second computer” used for display, i.e. publishing, based on user request. See abstract – delivery of content to user terminal unit. See also ¶0005 – generally, connection of terminal unit to server(s) causes display, i.e. “publish[ing]”; as well as ¶0059 – web content viewed on terminal unit 2.); and 
	a third computer comprising at least one processor coupled to at least one memory, the third computer configured to provide a connector that is accessible to both the first computer and the second computer (Kurihara: Fig. 1 – content providing company 4, i.e. “first computer”, is external to content managing company 1, i.e. “third computer”, and user terminal 2, i.e. “second computer” which itself is used for display, i.e. publishing, based on user request. See abstract – delivery of content to user terminal unit, and the description of content library functionality performed by content managing company to connect the respective computers at ¶¶0014-0017. See also ¶0070 – reference number for displayed content is itself displayed along with associated content, i.e. “based on”, ¶0035 – content providing company 4 creates content, as well as above citations, particularly regarding of communicative “invocation” between content providing company 4 and content managing company 1.), the first computer being further configured to generate the at least one reference (Kurihara: Fig. 1 – content providing company 4, i.e. “first computer”. See also ¶0070 – , the second computer being configured to resolve the at least one reference and obtain the at least one asset from the external system using the connector. (Kurihara: Fig. 1 user terminal 2, i.e. “second computer” used for display, i.e. publishing, based on user request. See abstract – delivery of content to user terminal unit. See also ¶0005 – generally, connection of terminal unit to server(s) causes display, i.e. “publish[ing]”; as well as ¶0059 – web content viewed on terminal unit 2.)
	Kurihara does not fully and explicitly teach and at least one local asset stored on a local content repository that is local to the first computer.
	McDonald teaches a system comprising at least one reference that is indicative of at least one local asset stored on a local content repository that is local to a first computer. (McDonald: abstract reads in relevant part, “…The remote host may accept parameters from the local host that allow for customization of the remote content that is returned. The customization may include attributes, a render type, and a style….” Examiner notes that such parameters, whose values are referred to as attributes as is cited above at ¶¶0023, 0027, acquired from the local host are “a local asset stored on a local content repository”.)
	Examiner notes that the statement of motivation to combine set forth above in support of the grounds of rejection of independent claim 1 would be likewise applicable to the instant claim.



	Kurihara and McDonald teach the system according to claim 11, wherein a first program utilized by the first computer to generate the web content is incompatible with a second program utilized by the second computer to deliver the web content to an end user computing system and the connector allows the first computer and the second computer to cooperate to provide the end user computing system with the at least one remote asset included therein. (Kurihara: ¶¶0064-0068 – content provided by network device(s), servers, to user may alternatively be provided following a conversion request, i.e. “cooperat[ion]’, at source to a medium, such as backup to e.g. tape, dv, video tape, each of which would not be compatible with the user’s computer device. Examiner notes that these exemplary conversion requests would correspond to format utilized by other devices than a second computer, e.g. television and other playback devices. See also above citations directed to connection between computers.)

With regard to dependent claim 20, which depends upon independent claim 1,
	Kurihara and McDonald teach the system according to claim 1, wherein the content management system comprises: 
	an asset manager to manage a plurality of versions of the external asset when the external asset is modified locally at the content management system, the management including storing the modified version of the external asset in the external content repository, along with the original version of the external asset (McDonald: abstract reads in relevant part, “…The remote host may accept parameters from the local host that allow for customization of the remote content that is returned. The customization may include attributes, a render type, and a style….” See ¶0028 discussion, reproduced below, of storage of content in multiple render types, i.e. “versions”. See also ¶0023, which reads in relevant part, “…To display this content, the local host 120 requests the content from the remote host 110 by calling a remote content method implemented by the remote host. In some embodiments, the local host 120 would like the content returned by the remote host 110 to be custom tailored, such as by containing custom text or titles. The local host 120 may pass attributes to the remote host 110 to receive remote content customized by the attributes.” Examiner notes that the application of locally determined parameters reads upon the “modified locally” limitation.), and 
	an asset mapper to cooperate with the asset manger manager to track and map usage of the various versions of the external asset in the external content repository. (McDonald: ¶0028 reads in relevant part, “…a resource may be stored in multiple render types, and renderable content of the appropriate render type is loaded as part of step 210. The renderable content may comprise data sets that hold appropriate layout, branding, images, text, hyperlink paths, or the like.” Examiner notes that ¶¶0008-0009 further discuss the tracking of a given user’s usage across various hosts’ sites to ensure rendering consistency with content. See also above citations directed to external storage.)



Claims 2-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara in view of McDonald, in further view of US Pre-Grant Publication 2014/0181013 to Micucci.

With regard to dependent claim 2, which depends upon independent claim 1,
	Kurihara and McDonald teach the system according to claim 1.
	Kurihara and McDonald do not fully and explicitly teach, wherein rather than including the at least one remote asset in the web content at creation of the web content, the content management system is configured to generate the reference to the at least one remote asset and place the reference in a location on the web content where the asset will eventually be placed by the dynamic experience delivery system, wherein the reference comprises a first portion that indicates that the least one remote asset is located externally to the content management system, a second portion that comprises an indication of an external content library type, and a third portion that comprises an identifier that is indicative of the least one remote asset of the external content repository.
	Micucci teaches a system, wherein rather than including at least one remote asset in web content at creation of the web content a content management system is configured to generate a reference to the at least one remote asset (Micucci: ¶0077 –object record, i.e. “reference” defined by database service. Examiner notes the delay between content creation at one system and the ability of another system to upload that same content, due to, among other factors, network-based delays such as propagation delay, etc.) and place the reference in a location on the web content where the asset will eventually be placed by the dynamic experience delivery system (Micucci: ¶0143  reads, “In some implementations, a "field" can also include records, which are child objects of the first record in a parent-child hierarchy. A field can alternatively include a pointer to a child record. A child object itself can include further fields. Thus, if a field of a child object is updated with a new value, the parent record also can be considered to have a field changed. In one example, a field could be a list of related child objects, also called a related list.” Examiner further notes discussion of use of pointers for ability to update data displayed based upon data feeds, as in ¶0147. See also above citations directed to “assets”, “references”.), wherein the reference comprises a first portion that indicates that the least one remote asset is located externally to the content management system (Micucci: ¶0077 – identified object record, i.e. “reference” comprises field, i.e. “portion” defining relationship of records. See ¶0081 – indication of external feed as a child object of another record. See also abstract – content stored externally, i.e. “remote”. See also above discussion of delays association with the claimed arrangement’s content creation and management “systems”.), a second portion that comprises an indication of an external content library type (Micucci: ¶0077 – field, i.e. portion, relating to type associated with record. See also above citations.), and a third portion that comprises an identifier that is indicative of the least one remote asset of the external content repository. (Micucci: ¶0077 – identifier of object record, i.e. “reference” defined by database service, comprising a field, i.e. “portion”.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated content management identifier, 

With regard to dependent claim 3, which depends upon dependent claim 2,
	Kurihara, McDonald and Micucci teach the system according to claim 2, wherein the dynamic experience delivery system utilizes the reference published by the external content library connector system to obtain the at least one remote asset by: 
	identifying the reference in the web content (Kurihara: Fig. 1 – content providing company 4, i.e. “content management system”, is external to content managing company 1, i.e. “dynamic experience delivery system”. See description of content library functionality at ¶¶0014-0017. See also ¶0070 – reference number for ;  
	- 34 -determining that the reference refers to the least one remote asset being located externally on the external content repository (Micucci: ¶0077 – identified object record, i.e. “reference” comprises field, i.e. “portion” defining relationship of records. See ¶0081 – indication of external feed as a child object of another record. See also abstract – content stored externally.); 
	determining the external content repository from the second portion of the reference and the one or more connectors that correspond (Micucci: ¶0077 – field, i.e. portion, relating to type associated with record. See ¶¶0063-0064 – access specific content repository, which is exposed by a connector, as is also discussed at ¶¶0328-0329. See also above citations.); 
	accessing the external content repository through the one or more connectors using the third portion (Micucci: ¶0077 – identifier of object record, i.e. “reference” defined by database service, comprising a field, i.e. “portion”. See abstract – identifying content. See also above citations.); 
	obtaining the least one remote asset from the external content repository using the one or more connectors (Micucci: ¶¶0063-0064 – access specific content repository, which is exposed by a connector, as is also discussed at ¶¶0328-0329. See ¶0401 display of federated results that are both native and external. See also ¶0064, ¶0069 – repository-specific connectors for data sources, as well as above citations.); and 
	integrating the least one remote asset into the web content. (Micucci: ¶0068 – integrate content. See fig. 19 system for content integration described in ¶¶0301-0302. See also further discussion of web integration at ¶0351, ¶0372, ¶0403; applicability to web content discussed at ¶¶0059-0060, as well as above citations directed to remote storage.)

With regard to dependent claim 4, which depends upon dependent claim 3,
	Kurihara, McDonald and Micucci teach the system according to claim 3, wherein the dynamic experience delivery system integrates the least one remote asset into the web content in response to a request for the web content. (Kurihara: ¶0043 – Corresponding to a user request for web content not yet available in library 11 of content managing company 1, information and the searched result may be output to external device. Subsequent library integration occurring after the corresponding request is likewise described. See also above citations directed to web content delivery.)

With regard to dependent claim 5, which depends upon dependent claim 3,
	Kurihara, McDonald and Micucci teach the system according to claim 3, wherein a dynamic experience delivery system integrates a least one remote asset into web content using a standard entity object, wherein the standard entity object determines how content of the least one remote asset is formatted for integration into the web content. (Micucci: ¶0109 – fields, i.e. “how formatted”, determined according to standard entity or object, i.e. “standard entity object”. See fig. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the web content formatting standard entity object of Micucci into the content delivery system of Kurihara by programming the library managing server of Kurihara (Kurihara: ¶0036) to perform web content formatting according to a standard entity object, as taught by Micucci. Both systems are directed to providing content library access (Kurihara: ¶¶0014-0017; Micucci: abstract) to a user through a network (Kurihara: abstract; Micucci: ¶0054). An advantage obtained through performing web content formatting according to a standard entity object would have been desirable to implement in the content delivery system of Kurihara. In fact, Kurihara explicitly discusses format considerations at ¶0040. In particular, the motivation to combine the Kurihara and Micucci references would have been to provide additional tools to provide the flexibility needed to overcome difficulties in referencing complex combinations of content files and folders stored across multiple data repositories. (Micucci: ¶0005. See also Kurihara fig. 1 as cited above.)







	Kurihara, McDonald and Micucci teach the system according to claim 5, wherein the standard entity object is customizable through use of the external content library connector system. (Micucci: ¶¶0109-0110 – customize standard entity or object, i.e. “standard entity object”. See ¶0416 – object for external content, connection to digital library.)

With regard to dependent claim 8, which depends upon dependent claim 7,
	Kurihara and McDonald teach the system according to claim 7.
	Kurihara and McDonald do not fully and explicitly teach wherein the connector comprises login credentials that are used to gain access to the external content repository and exposes the external content repository to the content management system or the dynamic experience delivery system.
	Micucci teaches a system wherein a connector comprises login credentials that are used to gain access to an external content repository and exposes the external content repository to a content management system or dynamic experience delivery system. (Micucci: ¶¶0063-0064 – authentication requirement required by API to access specific content repository, which is exposed by a connector, as is also discussed at ¶¶0328-0329. See ¶0321, ¶¶0348-0349 – user authentication, i.e. “credentials” used for login. See also above citations.)
	Examiner notes that the statement of motivation to combine the Kurihara and Micucci references set forth above in support of the grounds of rejection of dependent claim 5, are likewise applicable to the instant claim.

	Kurihara and McDonald teach the system according to claim 1. 
	Kurihara and McDonald do not fully and explicitly teach wherein the external content library connector system is further configured to establish end point configuration settings for the external content repository, and wherein registering comprises establishing a transport level security configuration between the external content repository and the external content library connector system and the content management system.  
	Micucci teaches a system wherein an external content library connector system is configured to establish end point configuration settings for an external content repository, and wherein registering comprises establishing a transport level security configuration between the external content repository and the external content library connector system and a content management system. (Micucci: ¶0309 – security layer between connected, i.e. “transport layer security”, external content repository(s) and the repository connectors, as cited above. See discussion of transport layer security TLS at ¶¶0355-0356. See also above citations.)
	Examiner notes that the statement of motivation to combine the Kurihara and Micucci references set forth above in support of the grounds of rejection of dependent claim 5, are likewise applicable to the instant claim.





	Kurihara and McDonald teach the system according to claim 1.
	Kurihara and McDonald do not fully and explicitly teach wherein upon selection of the at least one remote asset from the external content repository via the content management system, the external content library connector system is further configured to map the at least one remote asset from the external content repository to the reference that is included in the web content being created on the content management system.
	Micucci teaches a system wherein upon selection of at least one remote asset from an external content repository via a content management system, an external content library connector system is configured (Micucci: ¶0065 – selection by user causes database service functionality to be performed.) to map the at least one remote asset from the external content repository to a reference that is included in web content being created on the content management system. (Micucci: ¶0312 – mapping between external content to allow its representation to a user by the database service. See fig. 19 system for content integration described in ¶¶0301-0302. See also further discussion of web integration at ¶0351, ¶0372, ¶0403; applicability to web content discussed at ¶¶0059-0060, as well as above citations.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the web content external asset mapping of Micucci into the content delivery system of Kurihara by programming the library managing server of Kurihara (Kurihara: ¶0036) to perform mapping of external assets for user selected web content integration, as taught by Micucci. Both systems 

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara in view of Micucci.

With regard to independent claim 13,
	Kurihara teaches a method comprising: 
	generating a connector for an external system that stores an asset remotely in its external content library, the connector generated using an external content library connector system (Kurihara: Fig. 1 – content providing company 4, i.e. “external system that stores an asset”, is external to remaining elements shown in fig. 1 and connected by a network, as cited above. See description of content library functionality at ¶¶0014-0017. See also ¶¶0035-0036 – content providing company 4 creates content, while the library managing server, i.e. “external library connector system” connects to the external system that stores an asset.); 
	publishing the web content with the reference to a dynamic experience delivery system (Kurihara: Fig. 1 – content providing company 4, i.e. “content management system”, is external to delivery managing server 16, i.e. “dynamic experience delivery system”. See description of content library delivery functionality at ¶¶0014-0017. See also ¶¶0035-0036 – content providing company 4 creates content, while the delivery managing server delivers contents.); 
	receiving, by the dynamic experience delivery system, a request for the web content from an end user computing system (Kurihara: ¶0049 – delivery managing server 16 receives request from user. See Fig. 1 user terminal 2, i.e. “end user computing system” used for display, i.e. publishing, based on user request. See also abstract – delivery of content to user terminal unit, ¶0005 – generally, connection of terminal unit to server(s) causes display, i.e. “publish[ing]”; as well as ¶0059 – web content viewed on terminal unit 2.); 
	resolving at least one reference to the remotely stored asset that is in the external content library by:  
		- 37 -locating the reference in the web content (Kurihara: ¶¶0014-0017 – content library functionality. See ¶0070 – reference number for display of referenced requested content is itself displayed along with associated content, i.e. “based on”, ¶¶0035-0037 – content providing company 4 creates content communicating to servers through network 3 which may be the internet, as well as above citations. See also ¶0005 – generally, connection of terminal unit to server(s) causes display; as well as ¶0059 – web content viewed on terminal unit 2, and above citations.)
		invoking the connector identified by the at least one reference to the remotely stored asset (Kurihara: ¶0070 – reference number for displayed content is itself displayed along with associated referenced content, i.e. “based on”. See ¶0035 – content providing company 4 creates content, as well as above citations, particularly regarding of communicative “invocation” between content providing company 4 and server(s) of content managing company 1. See also above citations.);
 			obtaining, using the connector, the remotely stored asset from the external content library external system using the connector (Kurihara: Fig. 1 user terminal 2, i.e. “end user computing system” used for display, i.e. publishing, based on user request. See abstract – delivery of content to user terminal unit. See also ¶0005 – generally, connection of terminal unit to server(s) causes display, i.e. “publish[ing]”; as well as ¶0059 – web content viewed on terminal unit 2, and above citations. Examiner notes that the term “connector” is afforded such broadest reasonable interpretation to denote hardware, software or a combination of the two.); and 
	delivering the web content with the asset to the end user computing system. (Kurihara: Fig. 1 user terminal 2, i.e. “end user computing system” used for display, i.e. publishing, based on user request. See abstract – delivery of content to user terminal unit. See also ¶0005 – generally, connection of terminal unit to server(s) causes display, i.e. “publish[ing]”; as well as ¶0059 – web content viewed on terminal unit 2, and above citations.)
	Kurihara does not fully and explicitly teach generating, by a content management system, web content that comprises a reference for the remotely stored asset that is stored in the external content library, the reference identifying at least one of the external content library of the external system or the connector; 
		as if the remotely stored asset were stored in a local content repository of the content manager;
		replacing the reference with the remotely stored asset in the web content.
	Micucci teaches a method generating, by a content management system, web content that comprises a reference for an remotely stored asset that is stored in the external content library (Micucci: ¶0077 –object record, i.e. “reference” defined by database service. ¶0312 – mapping between external content to allow its representation to a user by the database service. See fig. 19 system for content integration described in ¶¶0301-0302. See also further discussion of web integration at ¶0351, ¶0372, ¶0403; applicability to web content discussed at ¶¶0059-0060.), the reference identifying at least one of an external content library of the external system or a connector (Micucci: ¶0077 – field, i.e. portion, relating to type associated with record. See ¶¶0063-0064 – access specific content repository, which is exposed by a connector, as is also discussed at ¶¶0328-0329. See also above citations directed to external storage.); 
		as if the remotely stored asset were stored in a local content repository of a content manager (Micucci: ¶0133 – access to content across network is performed as it would be for local retrieval, i.e. “as if”. See ¶0401 display of federated results that are both native and external. See also ¶0064, ¶0069 – repository-specific connectors for data sources.);
		replacing the reference with the remotely stored asset in the web content. (Micucci: ¶0312 – mapping between external content to allow its representation to a user by the database service. See fig. 19 system for content integration described in ¶¶0301-0302. See also further discussion of web integration at ¶0351, ¶0372, ¶0403; applicability to web content discussed at ¶¶0059-0060, as well as above citations.)
	The examiner notes that the statement of motivation to combine the Kurihara and Micucci references set forth in support of dependent claim 10 is equally applicable to independent claim 13.

With regard to dependent claim 14, which depends upon independent claim 13,
	Kurihara and Micucci teach the method according to claim 13, wherein the reference comprises a first portion that indicates that the least one remotely stored asset is located in the external content library, by a content management system (Micucci: ¶0077 – identified object record, i.e. “reference” comprises field, i.e. “portion” defining relationship of records. See ¶0081 – indication of external feed as a child object of another record. See also abstract – content stored externally, and above citations.), a second portion that comprises an indication of an external content library type (Micucci: ¶0077 – field, i.e. portion, relating to type associated with record. See also above citations.), and a third portion that comprises an identifier that is indicative of the least one remotely stored asset of the external system. (Micucci: ¶0077 – identifier of object record, i.e. “reference” defined by database service, comprising a field, i.e. “portion”. See also above citations directed to external storage.)

	Kurihara teaches the method according to claim 13.
	Kurihara does not fully and explicitly teach wherein resolving further comprises integrating the asset into the web content using a standard entity object, wherein the standard entity object determines how content of the asset is formatted for integration into the web content.  
	Micucci teaches a method wherein resolving comprises integrating an asset into web content using a standard entity object, wherein the standard entity object determines how content of the asset is formatted for integration into the web content. (Micucci: ¶0109 – fields, i.e. “how formatted”, determined according to standard entity or object, i.e. “standard entity object”. See fig. 19 system for content integration described in ¶¶0301-0302. See also further discussion of web integration at ¶0351, ¶0372, ¶0403; applicability to web content discussed at ¶¶0059-0060.)

With regard to dependent claim 16, which depends upon dependent claim 15,
	Kurihara and Micucci teach the method according to claim 15, further comprising customizing the standard entity object through use of the external content library connector system. (Micucci: ¶¶0109-0110 – customize standard entity or object, i.e. “standard entity object”. See ¶0416 – object for external content, connection to digital library. See also above citations directed to connection.)

With regard to dependent claim 17, which depends upon independent claim 13, 
	Claim 17 is similar in scope to claim 7 and is rejected under a similar rationale.

	Kurihara and Micucci teach the method according to claim 17, further comprising generating a view of the assets via a graphical user interface by the content management system. (Micucci: ¶0097 – system taught and shown in fig. 1A implemented through generating a view through a graphical user interface. See also above citations, as well as generation of content management pages in Kurihara particularly as shown in reference figs. and relevant citations. Examiner notes that Kurihara does not explicitly recite use of a GUI.)

With regard to dependent claim 19, which depends upon dependent claim 18,
	Kurihara and Micucci teach the method according to claim 18, further comprising establishing end point configuration settings for the external system, and wherein registering comprises establishing a transport level security configuration between the external system and the external content library connector system and the content management system. (Micucci: ¶0309 – security layer between connected, i.e. “transport layer security”, external content repository(s) and the repository connectors, as cited above. See discussion of transport layer security TLS at ¶¶0355-0356. See also above citations directed to registering.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	-US Patent No. 7,836,110 to Schoenbach for usage tracking of local access of remote resources by a user
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157     

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157